Case: 18-14626   Date Filed: 08/22/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 18-14626
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 0:18-cv-62335-UU

ERIC WATKINS,

                                                          Plaintiff-Appellant,

                                   versus

K.O. RAMCHARAN,
Deputy,
BROWARD SHERIFF’S OFFICE,
Sheriff Scott Israel,
                                                         Defendant-Appellees.
                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 22, 2019)

Before MARCUS, JORDAN and ROSEBAUM, Circuit Judges.

PER CURIAM:
               Case: 18-14626     Date Filed: 08/22/2019   Page: 2 of 3


      Eric Watkins, proceeding pro se, appeals the district court’s sua sponte

dismissal of his 42 U.S.C. § 1983 complaint for failure to state a claim. On appeal,

Mr. Watkins argues that the district court failed to adequately consider his claims

that Deputy K.O. Ramcharan and the Broward County Sheriff’s Office (BSO)

violated his constitutional rights by ordering him to leave a shopping center and

threatening to arrest him if he did not.

      This action arises from Mr. Watkins’ encounter with Deputy Ramcharan on

October 5, 2014. Mr. Watkins alleges that Deputy Ramcharan parked his car in front

of his vehicle in a shopping center, “blocking him from leaving.”              Deputy

Ramcharan informed Mr. Watkins that he had received an anonymous complaint

about his presence on the property, ordered him to leave, and warned him that he

would be arrested for trespassing if he did not. Mr. Watkins protested that Deputy

Ramcharan lacked authority to arrest him, but departed the property without further

incident.

      Mr. Watkins filed a complaint asserting various constitutional violations

under § 1983, including the deprivation of his “due process liberty rights,” and

unlawful seizure in violation of the Fourth Amendment. He included a claim against

the BSO for failing to train its officers to properly enforce Florida’s trespass laws.

      The district court sua sponte dismissed the complaint under 28 U.S.C. §

1915(e)(2)(B)(ii). It concluded that Mr. Watkins had not stated a plausible claim of


                                           2
               Case: 18-14626     Date Filed: 08/22/2019    Page: 3 of 3


constitutional violations because Deputy Ramcharan had not detained him and only

threatened to arrest him. See Chandler v. Sec’y of Fla. Dep’t of Transp., 695 F.3d
1194, 1199 (11th. Cir. 2012) (a “seizure” occurs when an officer, by means of

physical force or show of authority, terminates or restrains a person’s freedom of

movement through means intentionally applied). The district court also concluded

that the BSO and Sheriff Scott Israel were not liable for a failure to train the officers

because Mr. Watkins had been unable to demonstrate that any underlying

constitutional violation had occurred. See City of Canton v. Harris, 489 U.S. 378,

391 (1989) (for Monell liability to attach, “the identified deficiency in a city’s

training program must be closely related” to the alleged constitutional deprivation).

      For the reasons outlined in the district court’s order, we agree that Mr.

Watkins failed to allege facts sufficient to demonstrate that he suffered any

constitutional deprivation.     His claims all turn on whether he was seized by

authorities and, because he was not, they each must fail. See California v. Hodari

D., 499 U.S. 621, 627–28 (1991). Accordingly, we affirm.

      AFFIRMED.




                                           3